Citation Nr: 1526214	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-25 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for ischemic heart disease from December 1, 2005 through March 2, 2010.

2. Entitlement to special monthly compensation (SMC) at the housebound rate from December 1, 2005 through March 2, 2010.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2011 rating decision issued by the Regional Office (RO) in Phoenix, Arizona.  The appeal was certified to the Board by the RO in Denver, Colorado.

The Board notes that in a February 2012 notice of disagreement, the Veteran, through his representative, specifically disagreed with the denial of SMC and the rating assigned for ischemic heart disease for the period from December 2005 through March 2010.  The Board has characterized the issues accordingly.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that for the period from December 2005 through March 2010, his ischemic heart disease should be rated as 60 percent disabling, thereby entitling him to SMC as he has also been in receipt of a 100 percent evaluation for posttraumatic stress disorder since August 2004.

The Veteran's ischemic heart disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 for arteriosclerotic heart disease.  Diagnostic Code 7005 assigns a given evaluation depending upon the Veteran's activity level as expressed in metabolic equivalents (METs).  One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Although the Veteran was afforded VA examinations in March 2010 and September 2011, the September 2011 examiner did not discuss the period prior to March 2010; while the March 2010 briefly addressed the Veteran's level of activity since September 2005, he also stated that he had not reviewed the claims file.  As such, the Board finds that a VA opinion should be obtained in order to estimate the appellant's level of exertion as expressed in METs for the period on appeal.  Moreover, records of any treatment for this period should be requested to the extent not on file.

It is noted that there are records on file from VA Medical Centers in Grand Junction and Salt Lake City that appear to include this period.  They have been added to the Virtual VA file in 2013.  The Veteran should be asked if he had treatment from any other facilities, records of which have not been sought.  

As the claim of entitlement to SMC is predicated on the evaluation of ischemic heart disease, adjudication of that issue is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ascertain if he had any treatment for his heart or for cardiovascular disease from any facility other than the Grand Junction and Salt Lake City medical centers.  If so, to the extent he has not submitted or previously identified those records, he should identify the places and approximate dates of treatment.  As needed releases should be sought and attempts made to obtain any records that are not on file.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, and whether or not additional records are obtained, forward the Veteran's claims file to an appropriate examiner for an opinion which provides an estimate of the Veteran's workload capacity expressed in terms of METs for the period between December 1, 2005 and March 2, 2010. 

The content of the entire claims file (paper and electronic), must be made available to the individual designated to provide the requested information.  The examiner should determine the most appropriate means to evaluate the Veteran's workload capacity expressed in terms of METs during the applicable period.  The evidence used in making the determination should be set out in the course of rendering the opinion.

Based upon all available information, the examiner should provide an estimate of the level of the Veteran's activity, expressed in METs, for the period from December 2005 to March 2010.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


